The application of the above-named defendant for a review of the sentence of Ten (10) years imposed on October 20, 1976, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed except the last five (5) years of said sentence is hereby suspended upon the condition that defendant shall make restitution to the owner of the stolen vehicle in the amount of one thousand five hundred dollars ($1500) in monthly payments within one (1) year after hs release from the prison. During the period of suspension defendant shall be under the supervision of Adult Probation and Parole and subject to their rules and regulations.
We wish to thank Robert Waller, of the Montana Defender Project, for his assistance to the defendant and this Court.
SENTENCE REVIEW DIVISION
Jack D. Shanstrom, Chairman; Robert C. Sykes.